DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 22, 2021 in response to the previous Office Action (11/06/2020) is acknowledged and has been entered.
	Claims 1 and 3 – 8 are currently pending.
	Claim 2 cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed January 22, 2021, with respect to claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 and 3 – 8 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7 and 8, the closest prior art fails to disclose, suggest or teach an imaging operation member that makes the imager perform an imaging operation; a setting operation member that sets setting information of a first setting item and setting information of a second setting item selectable exclusively with respect to the setting information of the first setting item for setting items relating to imaging conditions of the imager; and a processor configured to: detect an imaging operation of a user on the imaging operation member and a setting operation of the user on the setting operation member as user operation information; store an imaging operation history as a history relating to the imaging operation and a setting operation history as a history relating to the setting operation performed before the imaging operation; analyze an operation of the user on the imaging operation member and the setting operation member based on the imaging operation history and the setting operation history to acquire normal operation information; determine that the user is in a confused state in which the user is confused about an operation in a case where the user operation information is different from the normal operation information after the normal operation information is acquired; and issue a warning in a case where it is determined to be the confused state, wherein the setting operation history is the number of times of setting of each piece of the setting information set by the setting operation member for at least one of the first setting item or the second setting item, the processor acquires high-frequency setting information to be set by the user with a high frequency as the normal operation information based on the number of times of setting of each piece of setting information, and determines to be the confused state in a case where setting information based on the user operation information is different from the high-frequency setting information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698